United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-21202
                         Summary Calendar



DEXTER ARTHUR JACKSON

                     Plaintiff - Appellant

     v.

JOE FERNAULD, WYNNE UNIT MEDICAL STAFF, PAUL M MOORE,
DOUG DRETKE, Director, Texas Department of Criminal Justice,
Correctional Institutions Division, UNIVERSITY OF TEXAS MEDICAL
BRANCH, GARY MOHR, STEPHEN MARTIN, LLOYD ASCHBERGER, JENNY
ABRAHAM, WALTER ZALENSKI, III, JOANNA ALFORD, JOHN DOE, JAMES
WESTMORELAND, JOHN SEALY HOSPITAL

                     Defendants - Appellees

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-02-CV-609
                      --------------------

Before KING, Chief Judge, and DAVIS and STEWART, Circuit Judges.

PER CURIAM:*

     Dexter Arthur Jackson, former Texas prisoner number 565215,

filed the instant § 1983 suit to seek redress for, inter alia,

the defendants’ alleged indifference to his serious medical needs

while he was incarcerated.   Jackson argues that district court

erred in granting the defendants’ motion for summary judgment

because they failed to treat his broken thumb properly and

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-21202
                                 -2-

promptly.   Jackson’s allegations amount to no more than

assertions of negligence, malpractice, and failure to provide

additional treatment.   These allegations are insufficient to show

deliberate indifference.    See Domino v. Texas Dep’t. of Criminal

Justice, 239 F.3d 752, 755 (5th Cir. 2001); Stewart v. Murphy,

174 F.3d 530, 534 (5th Cir. 1999); Varnado v. Lynaugh, 920 F.2d
320, 321 (5th Cir. 1991).   Jackson’s argument that the district

court should not have granted summary judgment in the absence of

affidavits is unavailing.   Jackson has not shown that the

district court erred in granting the defendants’ motion for

summary judgment and dismissing his suit.

     Jackson also has not shown that the district court abused

its discretion in relation to discovery.    See Karaha Bodas Co.,

LLC. v. Perusahaan Pertambangan Minyak Dan Gas Bumi Negara, 364
F.3d 274, 304-05 (5th Cir. 2004); King v. Dogan, 31 F.3d 344, 346

(5th Cir. 1994).   Jackson has not shown that he made any

discovery requests that were denied, nor has he identified any

particular documents that he wished to obtain through discovery.

     The judgment of the lower court is AFFIRMED.